PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/385,828
Filing Date: 16 Apr 2019
Appellant(s): MEP Tech, Inc.



__________________
Brick G. Power
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/9/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/6/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
CLAIM LANGUAGE
To start, a discussion about claim language is provided.

Alternative language – in a short and broad claim, alternative language is used twice.
	The image scanner has to detect placement, movement, or removal of an object.
	The input identifier identifies movement of the object into or within the three-dimensional space.
	The examiner asserts that the prior art shows all of the alternative options, but for the purposes of appeal, under BRI, only one option for each alternative must be shown.

In section VI, Summary of Claimed Subject Matter, of Appellant’s Appeal Brief, paragraph [0038] is cited as support for the claims.  To be clear on the scope and meaning of claimed “image scanner”, Appellant’s paragraph [0038] recites, “The scanner might be, for example, a three-dimensional image scanner such as those conventionally available on the market.”
ARGUMENTS
Under section A, 3, Appellant asserts,

“it is respectfully submitted that Thielman does not expressly or inherently describe 

an image scanner that detects placement of an object in an input region, movement of the object within the input region, or removal of the object from the input region. Instead of using an image scanner to detect placement, movement, or removal of objects, 

tokens 36 of the system of Thielman “interact or communicate” directly with a controller 50 of the table 12 when placed on a surface 16 of the table 12. Thielman, col. 1, line 63, to col. 2, line 3. Only after the tokens 36 communicate with the controller 50 does the controller 50 operate an image reading device 62 to obtain a digital image of the tokens 36 and any other objects present on the display surface 16 of the table 12. Thielman, col. 3, lines 37-41.

Since the description of Thielman is limited to detecting tokens 36 that announce their presence on the display surface 16 of the table 12 to the controller 50 of the table 12, Thielman does not expressly or inherently describe use of the image reading device 62 to detect placement, movement, or removal of objects from the surface 16. It is, therefore, respectfully submitted that Thielman does not anticipate claim 1 or claim 15.”

	The examiner does not concur.  
	First, “tokens 36 of the system of Thielman “interact or communicate” directly with a controller 50 of the table 12 when placed on a surface 16 of the table 12. Thielman, col. 1, line 63, to col. 2, line 3.” is not correctly cited.  The actual citation is, “Accordingly, tokens 36 or a coffee cup 38 placed on display surface 16 may be imaged at a first magnification, and an object, such as a document 30 or a hand 40, placed within scanning region 28, may be imaged at a higher magnification.  Tokens 36 may be three-dimensional objects that may interact or communicate with the computer system, such as with controller 50, of table 12.”  The addition of word “directly” is misleading.  In Thielman, image reading device 62 may image tokens 36 and forward this information to controller 50.  Controller 50 may analyze the image to interpret the context of the image.  This will be discussed detail below.

	Second, “Only after the tokens 36 communicate with the controller 50 does the controller 50 operate an image reading device 62 to obtain a digital image of the tokens 36 and any other objects present on the display surface 16 of the table 12. Thielman, col. 3, lines 37-41.”  This is not correctly cited.  Thielman, col. 3, lines 37-41, actually says, “In the embodiment shown, image reading device 62 may image tokens 36 and forward this information to controller 50.  Controller 50 may analyze the image and location of tokens 36 such that their identity and location may be responded to, such as in an interactive board game.”  Please note that this citation explicitly shows that the tokens 36 are imaged and then forwarded to the controller.  The statement that, “Only after the tokens 36 communicate with the controller 50 does the controller 50 operate an image reading device 62 to obtain a digital image of the tokens 36” is a clear misinterpretation of the actual text.
	  During prosecution of this application and the two other parent applications, now patents, the art explanation of the term “an image scanner” was expanded to (image reading device 62 and controller 50 working as a unit).  This was done to satisfy the requirement that the image scanner could detect placement, movement or removal of objects.   It is totally reasonable to assert that the image reading device 62 and controller 50 working as a unit reads upon the term “an image scanner” that can detect placement, movement or removal of objects.  This is much like appellant’s figure 8, which includes processor 805 to help process input from scanner 802.

	Third, “Since the description of Thielman is limited to detecting tokens 36 that announce their presence on the display surface 16 of the table 12 to the controller 50 of the table 12”  As discussed above, the assertion that, “Thielman is limited to detecting tokens 36 that announce their presence on the display surface 16 of the table 12 to the controller 50” is a clear misinterpretation of the actual text.  In addition, column 3, line 28, shows that cups 38 and documents 30 can also be scanned.


Under section A, 3, Appellant’s 103 arguments rely on the same arguments as made in the above 102 arguments such that all of the rejections would stand or fall with claims 1 or 15.

ITEMS NOT ARGUED
Appellant does not refute that the input identifier is shown.

Appellant does not refute the examiner’s assertion that, “In an interactive board game, it is inherent that tokens move.  When the token moves a second location will be detected and integrated into the board game state.”  The examiner even made an alternative 103 rejection to cover the possibility that it may not be inherent that tokens move in an interactive board game.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL A CUFF/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
Conferees:
/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                     
 
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.